Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6 of applicant arguments/remarks, filed 10/01/2021, with respect to the previous claim objection of claim 1 have been fully considered and are persuasive.  The previous claim objection of claim 1 has been withdrawn. 

Applicant’s arguments, see page 6 of applicant arguments/remarks, filed 10/01/2021, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 

Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive. Applicant argues that Chen (“Motion-Compensated Compressed Sensing for Dynamic Contrast-Enhanced MRI Using Regional Spatiotemporal Sparsity and Region Tracking: Block LOw-rank Sparsity with Motion-guidance (BLOSM)”) does not teach “a set of geometric transformations” as claimed. Applicant further argues that Chen teaches a common gap mask Gc, which is formed from a plurality of gap masks, and uses the common gap mask Gc. Therefore, only one transform is used. 
	However, the examiner respectfully disagrees. First, the common gap mask Gc is a combination of all gap masks. Therefore, multiple transformations are determined and used, 

Applicant’s arguments, see applicant arguments/remarks, filed 10/01/2021, with respect to the rejection(s) of claim(s) 1 and 11-12 under 35 USC 103 have been fully considered and are persuasive.  The applicant’s arguments regarding that it would not have been obvious to combine Beck and Chen because Beck teaches keeping the time series of images separate because Beck wants to see when at what image the contrast agent is introduced. Therefore, Beck would not combine all the time series of images. 
	Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103. Please see below for further details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim discloses “a set of geometric transformations”. The applicant’s arguments mean for the “a set” to mean a plurality. However, “a set” can be equal to 1. Therefore, the claim is considered indefinite. The examiner suggests amending the claim language to be clear if there are a plurality of geometric transformations. 
Claims 2-10 are rejected for depending on claim 1. Claims 11-12 are rejected for the same reasons as claim 1.

Regarding claim 10, the claim discloses “a rotation angle of the radial k-space profiles” but claim 1 discloses “radial or spiral k-space profiles”. It is not clear if claim 10 is only meant to limit the radial k-space profiles or both radial and spiral k-space profiles.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen I (US 2015/0285889), in view of Chen II (“Motion-Compensated Compressed Sensing for Dynamic Contrast-Enhanced MRI Using Regional Spatiotemporal Sparsity and Region Tracking: Block LOw-rank Sparsity with Motion-guidance (BLOSM)”).

Regarding claim 1, Chen I teaches a method of magnetic resonance (MR) imaging of an object positioned in the examination volume of a MR device, the method comprising:
	generating MR signals by subjecting the object to an imaging sequence comprising RF pulses and switched magnetic field gradients [¶0050. See also rest of reference.]; 
	acquiring signal data according to a stack-of-stars or stack-of-spirals scheme, wherein the MR signals are acquired as radial or spiral k-space profiles from a number of parallel slices arranged at adjacent positions along a slice direction [See Fig. 4, wherein a stack of spirals is shown and separated in the Kz (slice) direction. See also rest of reference.], sampling an ellipsoidal or spherical volume of k-space [Fig. 4, wherein an ellipsoidal volume of k-space is sampled for each time t. A ellipsoid is characterized by having either properties: every planar cross section is either an ellipse, or is empty, or is reduced to a single point (this explains the name, meaning "ellipse-like") or it is bounded, which means that it may be enclosed in a sufficiently large sphere. As can be seen in Fig. 4, the shape shown by the stack of spirals has can be bounded by a sphere that is larger. Further, each planar cross section in the kz direction is a circle, which is a type of ellipse. See also rest of reference.], wherein a three-dimensional ellipsoidal or spherical central portion of k-space is more densely sampled during the acquisition than peripheral portions of k-space [¶0051, wherein full sampling is performed in the center of each spiral. See also Fig. 4, wherein there is a ellipsoidal central portion of k-space. See also rest of reference.];
	reconstructing respective intermediate MR images from sub-sampled signal data for each of a number of successive time intervals [See Fig. 5 and 6, wherein intermediate images are reconstructed. See also ¶0052, ¶0062, and rest of reference.]; 
	determining, by way of image registration [¶0052, wherein image registration is performed. See also rest of reference.], a set of geometric transformations to transform each of the intermediate MR images into one common coordinate system [¶0056, wherein spatiotemporal basis functions (plural) are applied to regions (plural) to achieve motion compensation. ¶0062, wherein the compensation is iterated until a threshold is met, therefore a plurality of transforms are determined. See also rest of reference.]; 
	applying the set of geometric transformations to the intermediate MR images to compensate for the occurred motion resulting in motion-corrected intermediate MR images [¶0056, wherein spatiotemporal basis functions (plural) are applied to regions (plural) to achieve motion compensation. ¶0062, wherein the compensation is iterated until a threshold is met, therefore a plurality of transforms are determined. See also rest of reference.]; and
	combining the corrected intermediate MR images into a final MR image [¶0062, wherein the cube images are put back together. See also rest of reference.].
	However, Chen I is silent in teaching elastic image registration.
	Chen II, which is also in the field of MRI, teaches reconstructing respective intermediate MR images from sub-sampled signal data for each of a number of successive time intervals [Page 1031, wherein nonrigid registration was used. See also Fig. 1-2, which show intermediate images (formed as blocks) and also rest of reference.],
	determining, by way of elastic image registration, a set of geometric transformations to transform each of the intermediate MR images into one common coordinate system [Page 1031, wherein nonrigid registration was used. See 1031, wherein the common gap mask Gc is formed from a plurality of gap masks. Therefore, a set of geometric transformations (plurality of gap masks) is determined. See also Fig. 1, wherein the motion compensation is iterated. Therefore, a plurality of transformations are determined and applied. Further, the reference discloses motion in two directions (phase and readout encoding directions) and is compensated for. Therefore, there is are geometric transformations in two directions. Fig. 3 also teaches that motion occurred rightward and upward and page 1031 teaches compensating for motion, therefore there are two transformations: one to compensate for the rightward motion and one to compensate for the upward motion. This is also done for each block (see fig. 1), so even more geometric transformations. See also rest of reference.]; 
[See 1031, wherein the common gap mask Gc is formed from a plurality of gap masks. Therefore, a set of geometric transformations (plurality of gap masks) is actually applied since the common gap mask is formed by a plurality of gap masks and is applied. See also Fig. 1, wherein the motion compensation is iterated. Therefore, a plurality of transformations are determined and applied. Further, the reference discloses motion in two directions (phase and readout encoding directions) and is compensated for. Fig. 3 also teaches that motion occurred rightward and upward and page 1031 teaches compensating for motion, therefore there are two transformations: one to compensate for the rightward motion and one to compensate for the upward motion. This is also done for each block (see fig. 1), so even more geometric transformations. See also rest of reference.]; and
	combining the corrected intermediate MR images into a final MR image [Fig. 1, wherein the blocks are combined to form a final corrected image. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of claimed invention to combine the teachings of Chen I and Chen II because Chen I and Chen II both teach using the BLOSM technique to compensate MR images for motion [Chen I - ¶0052; Chen II – See Title and Abstract]. Chen II also teaches that it is known in the art to perform non-rigid registration when performing image registration for motion compensating MR images [Chen II - Pages 1030-1031], which is object of Chen I. 

Regarding claim 2, Chen I and Chen II teach the limitations of claim 1, which this claim depends from.
	Chen I further teaches wherein the central portion of k-space is sampled in accordance with the Nyquist criterion while the peripheral portions of k-space are sub-sampled in each [¶0046 and ¶0051, wherein the central portion is fully/over sampled and the peripheral portion is variably sampled. See also rest of reference.]. 
	
Regarding claim 3, Chen I and Chen II teach the limitations of claim 1, which this claim depends from.
	Chen I further teaches wherein the central portion of k-space is sampled more closely in time as compared to the peripheral portions [See Fig. 4 and ¶0057, wherein center kz spirals are sampled for all time points t and peripheral spirals are undersampled for different time points. See also rest of reference.].

Regarding claim 4, Chen I and Chen II teach the limitations of claim 3, which this claim depends from.
	Chen I and Chen II both teach wherein the motion corrected intermediate MR images are combined either in image space or in k-space into the final MR image [Chen I - ¶0062, the image cubes are in image space when combined. Chen II - Page 1031, right column, images were motion compensated for all motion deformations. See Fig. 1 and also rest of references.].

Regarding claim 6, Chen I and Chen II teach the limitations of claim 4, which this claim depends from.
	Chen I and Chen II both teach wherein the intermediate MR images are corrected according to the derived motion induced displacements and/or deformations attributed to the [Chen I - ¶0059, wherein the BLOSM motion compensates each region. See also rest of reference. Chen II - Page 1031, right column, images were motion compensated for all motion deformations. See Fig. 1 and also rest of reference.].

Regarding claim 7, Chen I and Chen II teach the limitations of claim 1, which this claim depends from.
	Chen I is silent in teaching wherein the signal data is weighted in the reconstruction of the final MR image corresponding to the extent of the derived motion induced displacements and/or deformations.
	Chen further teaches wherein the signal data is weighted in the reconstruction of the final MR image corresponding to the extent of the derived motion induced displacements and/or deformations [Page 1031, right column wherein the signal data is weighted corresponding to pixel values and the pixels show the deformations. See Fig. 1 and also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of claimed invention to combine the teachings of Chen I and Chen II because Chen I and Chen II both teach using the BLOSM technique to compensate MR images for motion [Chen I - ¶0052; Chen II – See Title and Abstract]. Chen II also teaches that it is known in the art to perform non-rigid registration when performing image registration for motion compensating MR images [Chen II - Pages 1030-1031], which is object of Chen I. 

Regarding claim 8, Chen I and Chen II teach the limitations of claim 7, which this claim depends from.
	However, Chen I is silent in teaching wherein the weighting is derived from a measure of similarity of the motion corrected intermediate MR images.
	Chen II further teaches wherein the weighting is derived from a measure of similarity of the motion corrected intermediate MR images [Page 1031, right column wherein the signal data is weighted corresponding to amount of overlap for a pixel. If this pixel overlaps, there is similarity. See Fig. 1 and also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of claimed invention to combine the teachings of Chen I and Chen II because Chen I and Chen II both teach using the BLOSM technique to compensate MR images for motion [Chen I - ¶0052; Chen II – See Title and Abstract]. Chen II also teaches that it is known in the art to perform non-rigid registration when performing image registration for motion compensating MR images [Chen II - Pages 1030-1031], which is object of Chen I. 

Regarding claim 9, Chen I and Chen II teach the limitations of claim 2, which this claim depends from.
	Chen I is silent in teaching wherein the imaging sequence is a turbo field echo (TFE) or a balanced (turbo) field echo sequence or an echo planar imaging (EPI) 20sequence or a turbo spin echo (TSE) sequence or a GRASE sequence.
	Chen II further teaches wherein the imaging sequence is a turbo field echo (TFE) or a balanced (turbo) field echo sequence or an echo planar imaging (EPI) 20sequence or a turbo spin [Page 1032, wherein Turbo FLASH is used. Turbo FLASH is the Siemens name for Turbo Field Echo (TFE). See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of claimed invention to combine the teachings of Chen I and Chen II because Chen I and Chen II both teach using the BLOSM technique to compensate MR images for motion [Chen I - ¶0052; Chen II – See Title and Abstract]. Chen II also teaches that it is known in the art to perform non-rigid registration when performing image registration for motion compensating MR images [Chen II - Pages 1030-1031], which is object of Chen I. 

Regarding claim 10, Chen I and Chen II teach the limitations of claim 1, which this claim depends from.
	Chen I further teaches wherein a rotation angle of the radial k-space profiles is incremented according to a golden angle scheme during the acquisition of successive k-space profiles [First, claim 1 discloses that either radial k-space profiles or spiral k-space profiles are acquired. This claim only further limits radial k-space profiles. Since Chen I discloses spiral k-space profiles and this claim does not further limit spiral k-space profiles (only radial), then Chen I still teaches this limitation. Note, ¶0048 does teach this limitation.].

Regarding claim 11, the same reasons for rejection of claim 1, also apply to this claim. Claim 11 is merely the apparatus version of method claim 1. 

Regarding claim 12, the same reasons for rejection of claim 1, also apply to this claim. Claim 12 is merely the computer-program version of method claim 1.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Chen I, in view of previously cited Chen II, and in further view of Song (“k-Space Weighted Image Contrast (KWIC) for Contrast Manipulation in Projection Reconstruction MRI”).

Regarding claim 5, Chen I and Chen II teach the limitations of claim 1, which this claim depends from.
	Chen I and Chen II further teach intermediate MR images [Chen  I - See Fig. 5 and 6, wherein intermediate images are reconstructed. See also ¶0052, ¶0062, and rest of reference. Chen II - See also Fig. 1-2, which show intermediate images (formed as blocks) and also rest of reference.].
	However, Chen I and Chen II are silent in teaching wherein the MR images are reconstructed using a k-space weighted image contrast (KWIC) filter.
	Song, which is in the field of MRI, teaches wherein the MR images are reconstructed using a k-space weighted image contrast (KWIC) filter [See Theory and Methods section. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Chen I and Chen II with the teachings of Song because Song teaches that KWIC filters can be used because non-Cartesian sampling that acquires oversampling the central portion of k-space and less sampling at the periphery of [Song - See Theory and Methods sections.], which is also similarly taught by Chen I [Chen - ¶0046]. Therefore, the k-space data in Chen I can also be reconstructed using KWIC filters. Further, the benefit of using KWIC would be to yielding a series of images at a significantly higher effective temporal resolution than what is currently possible with other methods and being able to manipulate contrast [Song - Abstract], wherein an object of Chen I and Chen II is to obtained MR contrast images. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0079155 teaches stack of stars/spirals and elastic image registration in MRI [¶0001; Fig. 3]. Ellipsoid article by Wikipedia which disclose that an “ellipsoid” is characterized by either of the two following properties: every planar cross section is either an ellipse, or is empty, or is reduced to a single point (this explains the name, meaning "ellipse-like") or it is bounded, which means that it may be enclosed in a sufficiently large sphere. "A Comparison of MRI Acronyms used by Manufacturers" which discloses that Turbo Flash and Turbo Field Echo are the same pulse sequences but called different names by different manufacturers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896